Case 1:15-cv-10031-JGK-DCF Document 268 Filed 07/23/21 Page1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

PHOENIX LIGHT SF LTD., ET AL.,

14-ev-10103 (JGK)

 

 

 

 

 

 

 

 

 

 

 

Plaintiffs, ORDER
“ against-
DEUTSCHE BANK NATIONAL TRUST CO. AND USDS SDNY
DEUTSCHE BANK TRUST COMPANY DOCUMENT
AMERICAS, ELECTRONICALLY FILED
Defendants. DOC #: -
DATE FILED: _?/23/2/
COMMERZBANK AG,
15-ev-10031 (JGK)
Plaintiff,
- against-

DEUTSCHE BANK NATIONAL TRUST CO. AND

DEUTSCHE BANK TRUST COMPANY
AMERICAS,

Defendants.

 

JOHN G. KOELTL, District Judge:

The Court will hold oral argument on the parties’ motion for

summary judgment on August 3, 2021 at 10:00 AM, in Courtroom 14A,

500 Pearl Street, New York, NY 10007 before Judge John G. Koeltl.

Public dial-in option: 888 363-4749,

SO ORDERED.

Dated: New York, New York
duly 23, 2021

with access code 8140049.

Pe be
John G. Koeltl
United States District Judge
